Citation Nr: 0504228	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-10 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of right ear otitis media. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1958 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in June 2004.  A transcript of that hearing has 
been associated with the claims folder.  

Review of the claims folder reveals a report of contact with 
the veteran dated in October 2002 in which he indicated that 
he was seeking service connection for residuals of left ear 
otitis media.  He subsequently submitted an informal claim 
for that disorder in June 2004.  The issue has not been 
formally developed and adjudicated by the RO.  Therefore, the 
matter is referred to that office for the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The RO granted service connection for residuals of right ear 
otitis media in a February 1961 rating decision.  It awarded 
a noncompensable (zero percent) disability rating.  The 
veteran submitted a claim for an increase in December 2001.  
He underwent a VA examination in July 2002 and received a 
rating decision on the claim later that month.  

The veteran then submitted a claim for an increased rating in 
September 2002.  At that time, he asked for a new examination 
to determine the level of his disability.  Review of the 
claims folder fails to reveal any VA examination in 
connection with this claim.  The Board observes that a 
medical record review conducted in November 2002 was related 
only to questions concerning the left ear.  VA is generally 
required to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the veteran claims that his condition is worse and the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  A remand is required in order to 
secure a current medical examination. 

VA's duty to assist also includes obtaining records of 
relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2).  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged 
with constructive knowledge of evidence generated by VA).  
The RO has secured the veteran's VA medical records dated 
through November 2002.  During the June 2004 Travel Board 
hearing, the veteran testified that he had subsequent 
relevant treatment at the VA Medical Center in Tampa and the 
VA Outpatient Clinic in Viera, Florida.  On remand, the RO 
should obtain the veteran's recent treatment records.    

Finally, VA is required to make reasonable efforts to obtain 
relevant records, including private records, that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  If after making such reasonable 
efforts VA is unable to obtain all of the relevant records 
sought, VA must so notify the claimant. Id.  In this case, 
the veteran completed an authorization for VA to obtain 
records from a Dr. S. Sabol.  The RO issued a request for 
those records in November 2002, but did not receive a 
response.  A report of contact with the veteran dated in 
December 2002 indicates that RO personnel advised the veteran 
that it had not received any records from Dr. Sabol, but that 
the veteran asked that his claim be rated without those 
records.  However, during the June 2004 Board hearing, the 
veteran stated that he subsequently obtained the records from 
Dr. Sabol and submitted them to the RO.  Review of the claims 
folder fails to disclose these records.  Clearly, the veteran 
wants this evidence to be considered in his appeal.  On 
remand, the RO should again ask the veteran to submit, or 
authorize VA to obtain, his medical records from Dr. Sabol.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
his representative and explain that 
medical records from Dr. S. Sabol are not 
associated with the claims folder, and 
ask him to submit, or authorize VA to 
obtain, these records for his appeal.  

2.  The RO should secure the veteran's 
medical records from the VA Medical 
Center in Tampa and the VA Outpatient 
Clinic in Viera dated from November 2002 
to the present.  

3.  The RO should arrange for the veteran 
to be scheduled for a VA examination to 
assess the nature and current severity of 
his service-connected residuals of right 
ear otitis media.  The claims folder must 
be made available to the examiner for 
review for the examination and the 
examination report must indicate whether 
such review was accomplished.  The 
examination should include any test or 
study deemed necessary by the examiner.  
The examiner should fully document all 
pertinent findings, including the 
presence or absence or suppuration and 
aural polyps.

4.  The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

5.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


